Title: James Madison to Albert Gallatin, 14 February 1828
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 14. 1828.
                            
                        

                        You probably know that a Sum of about £2000 St: was placed by Mr. Jefferson in the hands of the Barings,
                            subject to the order of the American Minister in London, for the use of the University of Virginia. Of this deposit, it
                            appears from the information of Mr. King late Secretary of Legation, there remained on the 24th. of June 1826. a balance
                            of £986.18.4. Be so obliging as to inform me, whether any or what drafts of a subsequent date, have taken place; and in
                            case there be still a balance that will meet a draft not exceeding £100. to seal & forward the enclosed letters,
                            one to the Barings, the other to the American Minister at Paris: superscribing on the former the address proper for the
                            Firm, of which I am ignorant. Should it happen that there be no sufficient remnant of the fund in question. Be so good as
                            to retain the letters and drop me a notice of it. I should have troubled you with this communication at an earlier day,
                            but delayed it in the constant expectation of hearing of your departure from N. York, and the place where you would be
                            found. Being still in the dark as to your movements, I shall commit this to the care of a friend in Washington, to be
                            forwarded according to the better knowledge of them there. I need not repeat the assurance often given of the pleasure
                            that will be felt at Montpellier, whenever your movements shall fulfil the visit promised by Mrs. Gallatin &
                            yourself. In mean time Mrs. M. joins in offering to you both & your daughter, our affectionate salutations
                            & good wishes.

                        
                            
                                James Madison
                            
                        
                    